NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFRED CLARK,                                   No. 19-17400

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02241-APG-
                                                BNW
 v.

NEW CENTURY MORTGAGE                            MEMORANDUM*
COMPANY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Alfred Clark appeals pro se from the district court’s judgment dismissing his

action alleging violations of the Fair Debt Collection Practices Act (“FDCPA”) and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal based on res judicata. Stewart v. U.S. Bancorp,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
297 F.3d 953, 956 (9th Cir. 2002). We may affirm on any basis supported by the

record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Clark’s FDCPA claim based on res

judicata because Clark’s claim arises out of the same nucleus of operative fact as

his FDCPA claims in his prior federal action against appellees that resulted in a

final judgment on the merits. See Taylor v. Sturgell, 553 U.S. 880, 891 (2008)

(“The preclusive effect of a federal-court judgment is determined by federal

common law.”); Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987-88 (9th

Cir. 2005) (setting forth elements of res judicata, and explaining this court’s

transaction test used to determine whether two suits share a common nucleus of

operative fact).

      Although Clark’s state law claims may not have been barred by res judicata,

dismissal of those claims was proper because Clark failed to allege facts sufficient

to state any plausible claims. See Breliant v. Preferred Equities Corp., 918 P.2d

314, 318 (1996) (per curiam) (“In a quiet title action, the burden of proof rests with

the plaintiff to prove good title in himself.”), abrogated on other grounds by

Delgado v. Am. Family Ins. Grp., 217 P.3d 563 (2009); Bulbman, Inc. v. Nev. Bell,

825 P.2d 588, 592 (1992) (setting forth elements of fraudulent misrepresentation

claim under Nevada law).




                                          2                                       19-17400
      We do not consider allegations not properly raised before the district court,

or matters not specifically and distinctly raised and argued in the opening brief.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    19-17400